Affirmed and Memorandum Opinion on Remand filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-12-00745-CR

                   ISAAC CARDALE LENSEY, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1311361

                MEMORANDUM OPINION ON REMAND


      Appellant Isaac Cardale Lensey appeals his conviction for manslaughter. On
original submission, appellant argued that there was insufficient evidence in the
record to support the court’s costs of $299 reflected in the judgment. We agreed
and modified the trial court’s judgment to delete the specific amount of costs
assessed. Lensey v. State, No. 14-12-00745-CR; 2013 WL 1136927 (Tex. App.—
Houston [14th Dist.] Mar. 19, 2013) vacated and remanded, No. PD-419-13; 2014
WL 1512949 (Tex. Crim. App. Apr. 16, 2014). The Court of Criminal Appeals
vacated our judgment and remanded in light of its opinion in Johnson v. State, 423
S.W.3d 385 (Tex. Crim. App. 2014).

      We review the assessment of court costs on appeal to determine if there is a
basis for the costs, not to determine whether there was sufficient evidence offered
at trial to prove each cost. Id. at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record in this case contains a computer-screen printout
of the Harris County Justice Information Management System (JIMS) “Cost Bill
Assessment.” In Johnson, the Court of Criminal Appeals held that a JIMS report
constitutes an appropriate bill of costs because the report itemized the accrued
court costs, was certified by the district clerk, and was signed by a deputy clerk.
Johnson, 423 S.W.3d at 393. The JIMS report in this record is a compliant bill of
costs because it contains an itemized list of costs, is certified by the district clerk,
and is signed by a deputy district clerk. See id. at 392–93; Perez v. State, No. 14-
12-00893-CR (Tex. App.—Houston [14th Dist.] April 22, 2014, no pet. h.) (mem.
op., not designated for publication).

      The trial court assessed $299 in costs against appellant. The sum of the
itemized costs in the JIMS report is $299. There being no challenge to any specific
cost or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396.




                                           2
      On remand, we affirm the trial court’s judgment.




                                            PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3